Order entered January 23, 2017




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00033-CV

                        IN RE SENRICK WILKERSON, Relator

                Original Proceeding from the 95th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-15-00716-D

                                        ORDER
       Based on the Court’s opinion of this date, we DENY relator’s January 9, 2017 petition

for writ of mandamus.


                                                   /s/   DAVID J. SCHENCK
                                                         JUSTICE